Title: Thomas Boylston Adams to John Quincy Adams, 23 December 1795
From: Adams, Thomas Boylston
To: Adams, John Quincy


          
            My dear Brother
            The Hague 23. December 1795.
          
          It has been announced in the Dutch Gazettes as an extract from those of London, that you had delivered Credentials to his Majesty as Envoy from the United States. The article somewhat terrifies me, from the apprehension, that your visit will be protracted, beyond the term of our first expectations. Mr: Pinckney is probably in England by this time, as he was some weeks since said to be at Paris upon his return. Your next letters will I hope clear up my doubts to satisfaction; that is, announce the probability of your speedy return, which is wished for by many, but by none so earnestly as myself.
          I have enquired of Mr: van Son respecting the case of the William Penn, and from what he says, should suppose it desperate. The papers, Cargo, and Captain were entirely French.
          The business upon which I wrote you at full by Mr: Calhoun, rests in the same state, except that the French Government has refused to grant Mr: Monroe’s demand for an escort to accompany the specie hither; but gave no answer as to the liberty of exportation. I have recommended a resort to the Bill on Hamburg, in case the remittance from Paris cannot be effected. Since then however, Mr:

Monroe advises me to draw upon him if possible for the money, & I have consulted the Bankers upon the expediency of such a measure, but have not yet received their answer. Mr Monroe’s letter was in answer to my first, and did not arrive until after my second had gone, I know not therefore what will be the result of the proposal to use the other Bill. Some delay will I fear be inevitable in the payment at Amsterdam.
          The only interesting news in this quarter is relative to the military operations upon the Rhine. The series of illsuccess on the part of the French is yet unbroken, except a momentary advantage gained by the Army of Sambre & Meuse in the affair of Kreutznach. Later accounts say that this army has since received a severe shock, but that Pichegru has been successful in his quarter. As yet however there is nothing but rumor. Some general affair has probably taken place, but the French are out of the habit of giving Official details, & the Austrians too, when they are unfavorable to them, so that the only sure indication, on which side the balance of success preponderates, is by the retreat of one or other of the Armies. The surrender of Manheim operated extremely to the disadvantage of the French, as it reduced their numbers when they had most need of them, and gave their enemies greatly the advantage of situation. The reinforcements, that have arrived to the French have not apparently given them the superiority, because the desertions, which had previously taken place were scarcely supplied by the fresh troops. It seems to be the opinion that Dusseldorf cannot be retained, & if that falls, the operations will be entirely transferred to the left side of the River.
          As a counterbalance for the defeats on the Rhine, some details have been published of signal victories gained by the Army in Italy over the Austro Sarde’s.
          Every body seem to turn their attention most to England at present. The King’s message to Parliament, which declares a disposition to treat for peace, produced a gleam of hope in many; but the distance between such an event and the commencement of negotiation, is perhaps wider than is generally imagined. It would puzzle me not a little I confess to divine, what those honorable terms will be, that all parties will insist on. Necessity must be the final umpire; no other can ever graduate the scale of pretensions. The age of miracles is passed, but a general peace in Europe very speedily would deserve to be ranked among the wonders of the world. I think with you that a prospect of Famine is much more visible.
          
          You need not be told, that this Country afords little matter for a letter of news. Since the decision of the question for calling a Convention, nothing remarkable has occurred. The three Provinces still hold out in opposition to the measure, it is therefore doubtful whether it will take place so soon as was expected.
          The news from Paris of late, has been sufficiently uninteresting. The sudden command given to M Carletti to depart the territory of the Republic without delay has excited some speculation. Conversing with your friend the Baron upon the subject, he observed—“we have probably not had the whole truth of this business. Either M. C——s note was dictated by his superiors, or he must be a man sans tête. The probability is, that this occasion was seized as a pretext, but the real motives must have been founded upon something behind the curtain.” The Baron is among those who have expressed regret at the news of your new Commission.
          The List mentioned in my last, was accidentally omitted, I forward it now, requesting as before, that it may be sent to its address; the Gentleman for whom the articles are intended, assures me it will not make a large packet, & may easily be conveyed by private hand, without trespassing much upon the corner of a Trunk. The Bill, you will be good enough to forward to me, as I hold myself accountable for the amount to you. If you should send them by a vessel, they may be addressed to me, to the care of Mr Beeldemaker or Mr Bourne.
          I have two letters from our mother dated september 17. 18. but you have later doubtless, as we have news here, via London as late as the 10. Novr: from the U,S. It is bad enough to have been forged where it came from last.
          The winter has not yet seriously commenced here; there have been fogs enough, but scarcely any frost.
          Remember me to all friends that you may meet, and dont forget to forward me the Newspapers—which are in great demand.
          With real affection I am your Brother
          
            Thomas B Adams.
          
        